PER CURIAM:
Tarren Ramone Hughey pled guilty to conspiracy to commit Hobbs Act robbery, 18 U.S.C. § 1951(a), and was sentenced to 188 months’ imprisonment. He now appeals, claiming that the Government breached the plea agreement when it moved for an upward departure or variance from Hughey’s Guidelines range based on under-representation of his criminal history. We affirm.
Hughey concedes that the Government did not expressly agree not to request an upward departure and, contrary to Hughey’s assertion, no such promise was implied in the plea agreement. We therefore conclude that Hughey has not met his burden of establishing by a preponderance of the evidence that a breach occurred. See United States v. Snow, 234 F.3d 187, 189 (4th Cir.2000).
Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented *158in the materials before the Court and argument would not aid the decisional process.

AFFIRMED.